Citation Nr: 1638444	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-25 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a right thumb disorder.

4.  Entitlement to service connection for a bilateral shoulder disorder.


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 2002 to February 2007. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Jurisdiction presently resides with the RO in Seattle, Washington.

The issue of service connection for bilateral hearing loss was previously on appeal.  An April 2010 rating decision granted service connection for bilateral hearing loss and tinnitus.  Therefore, that claim has been resolved and is no longer on appeal before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Veteran was previously represented by a state service organization in Illinois.  During the course of the appeal, the Veteran relocated to Washington.  A July 2016 report of general information notes that the Veteran desired to obtain representative and was given the contact information for the state service organization in Washington.  In an August 2016 correspondence, the Illinois Department of Veterans' Affairs informed the Veteran that they could no longer represent him as he no longer resided in Illinois.  The Veteran has not appointed new representation.

The Veteran was scheduled for a Board hearing on August 29, 2016.  The Veteran failed to appear for the hearing and failed to explain his absence.  To date, he has not requested a new Board hearing.  Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2016).


FINDINGS OF FACT

1.  A current low back disability is not shown.

2.  A current right knee disability is not shown.

3.  A current right thumb disability is not shown.

4.  A current bilateral shoulder disability is not shown.

CONCLUSIONS OF LAW

1.  Service connection for a low back disorder is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  Service connection for a right knee disorder is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3.  Service connection for a right thumb disorder is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

4.  Service connection for a bilateral shoulder disorder is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In that regard, an October 2007 VCAA letter satisfied the duty to notify provisions. For all issues on appeal, the Board concludes VA's duty to assist has been satisfied. The Veteran's service treatment records and existing VA medical records are in the file.  The Veteran has not identified any private medical records or other VA medical records that he wanted VA to obtain or that he felt were relevant to the claims.  Indeed, he reported not seeking treatment for his claims.  

The claims were last adjudicated in April 2010.  Although the Veteran's Benefits Management System indicates that service treatment records were associated with the file after the date of the last adjudication, it appears the date of receipt in VBMS is in error.  The April 2010 adjudication clearly indicates service treatment records were considered.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim. 38 C.F.R. § 3.159 (c)(4)(i) (2016).  The Veteran was provided a general VA examination in June 2009 which discussed his shoulders, thumb, spine and knee claims.  The examiner took into account the Veteran's reported history, his current symptoms, and clinical evaluations.  Therefore, the Board finds the examination report to be thorough, complete and adequate upon which to base a decision with regards to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that a medical opinion is adequate when it is based upon consideration of a claimant's prior medical history and examinations and describes the disability in sufficient detail so that the evaluation of the claimed disability will be a fully informed one).  Although the claims file was not available to the examiner at the time of the examination, the medical history reported by the Veteran is consistent with the Board's review of the Veteran's service treatment records.  Thus, the examiner satisfied the requirement to consider the Veteran's medical history.  Moreover, the examiner's findings were based on a lack of a current disability, which focuses on the findings during the appeal period, rather than during service.  Therefore, the Board finds the lack of availability of the claims file did not render the examination inadequate 

In his May 2010 substantive appeal, the Veteran claims that he believed the examination was not thorough.  However, review of the examination report shows that the VA examiner personally interviewed and examined the Veteran, he considered the Veteran's history as noted by the examination report, and performed specific clinical testing such as range of motions testing and X-rays.  The examination report was detailed and comprehensive and addressed symptoms the Veteran reported.  The Veteran does not specifically identify how he believed the examination was not thorough.  The Board notes that an examination must be adequate, which may not necessarily be as thorough as a veteran may wish the examination to be.  See Barr v. Nicholson, supra.  Nonetheless, the Veteran's allegation of a less than thorough examination is not supported by any detail, whereas the examination report is detailed.  Accordingly, the Board finds the evidence in favor of an adequate examination outweighs the evidence against it.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997).

Analysis

In this case, the Veteran's Service Treatment Records (STRs) contain records of treatment for injury to the right shoulder, thumb, and knee, and a self-report of recurrent back pain and injury to the left shoulder.  In October 2002, the Veteran was treated for right shoulder pain after injuring his arm while throwing at a softball game.  The assessment was probable supraspinatus rotator cuff tear vs. subacromial bursitis.  He had followup treatment in January 2003. 

STR's for February 2004 show treatment for right knee pain after hitting his knee on a pole while snowboarding 24 hours prior.  It was assessed as a probable medial collateral strain.  He was treated with physical therapy for this injury.  A December 2004 STR shows he injured his right shoulder while playing flag football.  The assessment was tendonitis.   In February 2006, the Veteran was treated for a swollen and painful right thumb due to a snowboarding fall.  The STR noted the thumb was hyperextended and the impression was a right thumb sprain.

The Veteran noted a history of a painful shoulder, recurrent back pain, and knee trouble in his report of medical history at separation.  At the time, the Veteran reported he injured his left shoulder in December 2005 while snowboarding.  Despite the Veteran's notation of a history of musculoskeletal pain the separation examination was normal limits upon clinical evaluation of the relevant joints.

The Veteran appeared for a VA examination in June 2009, which addressed the disabilities on appeal.  With respect to the shoulders, the Veteran reported that he had right shoulder popping and right shoulder injury while playing softball in the fall of 2002.  He reported having physical therapy for about 6 months to treat the shoulder.  He reported no history of dislocation.  The Veteran stated that he has felt and heard popping on reaching over the shoulder and swinging the shoulder. He denied pain other than during the acute episodes of popping type of movements lasting for about five minutes.  He graded the flared-up pain as 7-8, and reported it improving after resting for about five minutes.  He reported this flare-up resulted in functional impairment due to slowing down his activities of lifting.  The Veteran denied a history of fatigue, joint swelling, redness, heat, stiffness or recurrent dislocations.  The Veteran reported taking no medications and denied other treatment since the initial physical therapy in 2002.  After release from active duty, he was involved in a motor vehicle accident for which he was treated in an emergency room, reportedly without residual problems.

With respect to the left shoulder, the Veteran stated that he had popping and pain during swinging type of movements or reaching over the head.  He denied a history of dislocation, instability or stiffness.  He denied a history of effusion and joint swelling.  He noted that during flare-ups, he has to stop doing the work which he had been doing for about five minutes and it gradually subsides without any pain medications.  The Veteran denied taking medications or receiving treatment for this pain.  There was no history of using a brace or sling.  There have been no hospitalizations or surgeries.  The Veteran denied constitutional symptoms like rheumatoid arthritis or gout, incapacitating episodes, or problems while walking, standing or running.  

On examination, the shoulders were found to be bilaterally symmetrical.  There were no surgical scars, deformity or drooping.  Acromioclavicular joints were symmetrical without tenderness, bilaterally.  There was mild tenderness below the acromioclavicular joint in front of the deltoid muscle, bilaterally, without acute tenderness in passive and active movements against force and against resistance. There was no evidence of edema, effusion, instability, and tenderness, other than a mild popping heard during abduction and forward flexion.  There was no increased warmth.  The Veteran was able to do multiple forward flexions, extensions, and circumductions.  The range of motion revealed normal forward flexion and abduction.  Shoulder external rotation was normal with mild pain at the extremes between 80 to 90 degrees.  Internal rotation was normal without pain.  These results were bilaterally symmetrical.  Repetitive movements of the right shoulder caused pain at the extremes of external rotation associated with mild fatigue, without incoordination.  No lack of endurance was noted.  The range of motion remained the same after repetitive movements.  Left shoulder repetitive movements caused increased pain in front of the Veteran's left shoulder with mild fatigue without lack of endurance or incoordination.  Range of motion remained the same after repetitive movements.  There was no evidence of dislocation in both the shoulders.

The examiner reviewed June 2009 X-rays of the shoulders which revealed normal proximal humerus, scapula, and clavicle, and acromioclavicular joints.  There was no evidence of current or acute traumatic effects.  There was no evidence of joint calcifications.  The impression was a normal bilateral shoulder examination.  The examiner ultimately diagnosed the Veteran with normal shoulders.

With respect to his right knee, the Veteran reported that he injured in 2004 when a ladder fell on it.  He stated that he was evaluated in the emergency room and it was diagnosed as a sprain.  He further stated that his knee gets tired after walking greater than 30 minutes, at which time there is pain over the medial aspect.  He denied a history of giving away, locking, weakness, lack of endurance, effusion, dislocations, swelling, heat, redness, drainage or tenderness.  The Veteran denied receiving any treatment for this.  On flare-ups, the Veteran rests, and the symptoms affect his agility without a history of falling.  Flare-ups did not affect his coordination.  He denied weakness and fatigue, and the use of crutches, a brace, a cane, and corrective shoes.  He has not been hospitalized nor had any surgeries.  He reported that his right knee did not give him problems while working at the Post Office or as a nursing student other than when walking greater than 30 minutes to 45 minutes.  He stated that his running speed for one and a half miles was 12-13 minutes two weeks prior. 

On examination, the right knee was without any deformities or swelling and was symmetrical compared to the left knee.  Active and passive movements against resistance showed no evidence of pain.  There was no evidence of edema, effusion, instability, tenderness, redness, heat or abnormal movements.  There was no evidence of guarding of the movements, deformity, malalignment, drainage or weakness.  There was no evidence of any callosities in the feet bilaterally.  There was no unusual shoe wear pattern, ankylosis, discrepancy in the length of his lower extremities, inflammatory arthritis, surgeries or prosthesis.  There was no evidence of pain, fatigue, weakness, lack of endurance or incoordination during the examination.  Goniometric measurement of the right knee revealed flexion of 0 to 140 degrees (i.e. normal), with no hyperextension.  Extension was 0 degrees.  Stability tests were normal.  Anterior and posterior cruciate ligaments in 30 degree flexion were normal.  The Lachman's test was negative.  Anterior and posterior drawer tests were negative.  The McMurray's test was negative.  After repetitive movements of the right knee, flexion was to 140 degrees, without fatigue, weakness, incoordination or lack of endurance.  Strength of both lower extremities was graded at 5/5 bilaterally.  

The examiner reviewed June 2009 X-rays of the knee which reported a normal examination.  The examiner ultimately diagnosed the Veteran with a normal knee.

With regard to the right thumb, the Veteran stated that it was "smashed" while working on a plane in 2005.  He stated that he was not able to remember whether he got treatment or not.  Since then, he has had decreased strength with decreased range of motion, according to his report.  He denied having treatment post-service.  He denied pain other than getting tired after picking up objects repetitively like small boxes at his current job.  During his daily activities, he has difficulty in doing repetitive jobs which require more gripping activities with his right thumb.  He denied taking medications or treatment for his thumb.  

On examination, there was no deformity of the hands, bilaterally.  There was no swelling of the joints.  The wrist was nontender with a full range of motion.  There was no tenderness on the metacarpophalangeal joint.  There was no tenderness or swelling in the interphalangeal joint.  Repetitive movements of these joints did not result in pain, fatigue, weakness or lack of endurance.  The Veteran was able to flex, extend and circumduct the right thumb with active movements as well as passive movements against resistance with normal strength.  There was no tenderness, swelling, joint effusion or inflammatory changes in any of the joints of the other fingers of this hand.  Goniometric measurement of the right hand revealed thumb flexion of the metacarpophalangeal joint to 60 degrees.  Flexion of the interphalangeal joint was to 80 degrees.  Repetitive movements of these joints did not flare up pain, fatigue, or weakness.  The range of motion remained the same.  There was no deformity of the thumb on palpation.  There was no evidence of angulation or bumps palpable over the bone.  There was no point tenderness anywhere.  Examination of the hand as a whole showed no weakness of the grip, no gap between the tip of the thumb and the fingers, no gap between the tips of the fingers and the proximal transverse crease of the palm, no gap between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  Strength for pushing, pulling and twisting was normal.  Dexterity for twisting, probing, writing, touching and expression was normal.  There was no decrease in range of motion. 

The examiner reviewed June 2009 X-rays of the thumb which reported a normal examination.  The examiner ultimately diagnosed the Veteran with a normal thumb.

With regard to the lower back, the Veteran stated that he had been having pain in his low back from lifting heavy objects while in service.  There was no history of evaluation or treatment for known injuries.

The Veteran stated that he was currently experiencing pain in his low back after prolonged walking for 20 to 30 minutes and after lifting.  The Veteran stated pain would become severe, but he was not taking any medications.  He denied radiation of pain, and had not sought treatment.  During flare-ups, he reported requiring rest for an hour after which the pain level improves.  He denied a history of stiffness, fatigue, spasms, weakness, decreased motion, numbness, paresthesias, leg or foot weakness, bladder complaints, bowel complaints or erectile dysfunction.  He denied using assistive devices.  He denied a history of known direct trauma.  He denied a history of hospitalization or surgery.  He stated that he had no mobility and walking problems while working at his job.  

Examination of the thoracolumbar spine revealed a normal appearing spine without kyphosis or scoliosis.  There was normal lumbar lordosis.  No paravertebral muscle prominence or swelling was noted.  No inflammatory changes of redness or increased warmth were noted.  No tenderness over the sacroiliac joint was noted.  The goniometric measurements of the thoracic spine revealed forward flexion of 0 to 90 degrees, extension of 0 to 30 degrees, left lateral flexion of 0 to 30 degrees, right lateral flexion of 0 to 30 degrees, left lateral rotation of 0 to 30 degrees, and right lateral rotation of 0 to 30 degrees.  Repetitive movements of his lumbar spine did not flare up pain, fatigue, weakness or lack of endurance.  The range of motion remained the same, after repetitive movements.

The examiner reviewed June 2009 X-rays of the spine which reported a normal examination.  The examiner ultimately diagnosed the Veteran with a normal spine.

After review, the Board finds no diagnosis of a shoulder, low back, thumb, or knee disability is of record.  Rather, the Board is left solely with the Veteran's complaints of pain.  Whether pain on its own is a disability for which service connection can be granted is much debated.  In Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), the Court of Appeals for Veterans Claims (CAVC) held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  When that case was appealed to the Court of Appeals for the Federal Circuit, that Court found, with respect to the issue of whether pain itself is a disability, that the appellant presented "an interesting, indeed perplexing, question, but not one that we need or can decide in this appeal."  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  The Court went further to state, "Such a 'pain alone' claim must fail when there is no sufficient factual showing that the pain derives from an in-service disease or injury."  Sanchez-Benitez v. Principi, supra, at 1361-62.  However, the appeal was dismissed without answering the ultimate question of whether pain alone is a service-connectable disability.  

Recognizing that it remains somewhat unclear when pain alone will constitute a disability, the Board finds that the June 2009 examination specifically concluded that the joints examined were normal.  There is no other evidence to indicate any diagnosis of a disability with respect to the claimed joints.  The Veteran's lay statements do not indicate he was given a diagnosis by a medical professional as to any joint.  Although the Veteran is competent to report his symptom of pain, he is not competent to formulate his own medical diagnosis, because the circumstances here would require such diagnosis to involve more than just lay observation.  

Consequently, the competent evidence unequivocally shows that the Veteran has not been diagnosed with a shoulder, back, knee, or thumb disability at any time during the course of the appeal that would account for any pain he was experiencing during the appeal period.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. § 1110; see also Brammer, 3 Vet. App. at 225.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; he has not done so.  Accordingly, the Veteran has not met his burden of establishing the "current disability" element of his claim.  See Fagan, 573 F.3d at 1287.  Thus, the benefit sought on appeal is denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 U.S.C.A. § 5107 (b).
ORDER

Service connection for a low back disorder is denied.

Service connection for a right knee disorder is denied. 

Service connection for a right thumb disorder is denied.

Service connection for a bilateral shoulder disorder is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


